Citation Nr: 1442173	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-20 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for loss of smell.

2.  Entitlement to service connection for kidney stones.

3.  Entitlement to service connection for a respiratory disorder, to include lung disorder and residuals of asbestos exposure.  

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include cognitive disorder, major depressive disorder (MDD), chronic adjustment disorder, and alcohol and cannabis dependency, to include as secondary to the service-connected traumatic brain injury disability (TBI).

6.  Entitlement to service connection for tinnitus (originally claimed as hearing loss), to include as secondary to the service-connected traumatic brain injury disability (TBI).

7.  Entitlement to an initial compensable rating for residuals of a TBI.



REPRESENTATION

Appellant represented by:	Seth A. Director, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to March 1982.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction resides with the Newark, New Jersey RO. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a July 2014 Travel Board hearing, the transcript of which is included in the VA paperless claims processing system. 

During the July 2014 Board hearing, the Veteran's representative stated that the Veteran sought service connection for tinnitus, and not only hearing loss.  A January 2011 VA audiological examination report diagnosed tinnitus.  Although the Veteran's December 2008 claim specifically claimed only service connection for hearing loss, the Board has broadly interpreted the Veteran's claim to reasonably include the claim of service connection for tinnitus.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that claims for service connection for PTSD include claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the issue as reflected not the title page.

The Board noted that the RO has proposed to sever service connection for a TBI.  See April 2013 rating decision.  In July 2013, the Veteran's representative submitted a brief disagreeing with the proposed severance of service connection for a TBI.  The Board finds, however, that service connection for TBI has not been severed at this time.  

The issue of entitlement to an initial compensable rating for residuals of a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the July 2014 Board hearing, prior to the promulgation of a decision by the Board, the Veteran's representative indicated that the Veteran was withdrawing his appeal as to the claims for service connection for loss of smell, kidney stones, a respiratory disorder, and a heart disorder.

2.  The Veteran has currently diagnosed tinnitus.

3.  The Veteran is service-connected for a TBI.  

4.  Tinnitus is etiologically related to the service-connected TBI disability.  

5.  The Veteran has currently diagnosed cognitive disorder not otherwise specified, MDD, chronic adjustment disorder, and alcohol and cannabis dependency.

6.  The Veteran's psychiatric disorders are related to his service-connected TBI disability.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal as to the claims for service connection for loss of smell, service connection for kidney stones, service connection for a respiratory disorder, to include lung disorder, and service connection for a heart disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for tinnitus as secondary to the service-connected TBI disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  The criteria for service connection for an acquired psychiatric disorder, to include cognitive disorder, MDD, chronic adjustment disorder, and alcohol and cannabis dependency as secondary to the service-connected TBI disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2013).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal of Issues

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  Under 
38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the July 2014 Board hearing, prior to the promulgation of a decision by the Board, the Veteran's representative indicated that the Veteran was withdrawing his appeal as to the claims for service connection for loss of smell, service connection for kidney stones, service connection for a respiratory disorder, to include lung disorder and residuals of asbestos exposure, and service connection for a heart disorder.  See also July 2014 written statement by the Veteran's representative.  As the Veteran has withdrawn these issues, there is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, those issues are dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated December 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service treatment records, the July 2014 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his increased rating claim for TBI, service connection for tinnitus (claimed as hearing loss), and service connection for an acquired psychiatric disorder.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinions provided considered all the pertinent evidence of record, the Veteran's statements, and provided a complete rationale for the opinions stated. The Board also finds that the VA medical examination reports are adequate for reading purposes regarding the issue of an increased rating for a TBI.

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of tinnitus, cognitive disorder, MDD, adjustment disorder, and alcohol and cannabis dependency are not "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Tinnitus

The Veteran contends that he has tinnitus as a result of his service-connected TBI disability.  The Board notes that despite a proposed severance by the RO, service connection for a TBI, rated as noncompensable, is currently in effect.  See December 2009 rating decision.

In a January 2011 VA examination report, the Veteran complained of tinnitus.  The Veteran is competent to report that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board, therefore, finds that the Veteran has a current tinnitus disability.  

Next, the Board finds that the preponderance of the evidence weighs in favor of a finding that the Veteran's tinnitus is related to his service-connected TBI disability.  The evidence includes a January 2011 VA audiological examination where the Veteran reported tinnitus symptoms since service.  The examiner diagnosed the Veteran with tinnitus and opined that it was not related to loss of hearing because the Veteran's hearing was normal.  However, the examiner also stated that there were "many other causes" of tinnitus aside from hearing loss and the RO would need to determine if further evaluation was need for this complaint.  The Board finds the January 2011 VA audiological opinion to be of no probative value on the question of whether tinnitus was caused or aggravated by the service-connected TBI disability.

The Veteran also underwent a January 2011 VA (TBI) examination.  During the evaluation, the Veteran reported tinnitus as one of his symptoms associated with his TBI.  The examiner conducted a detailed interview of the Veteran's military history, medical history, and psychiatric symptoms.  The VA examiner then stated that, with regard to subjective symptoms associated with TBI, the Veteran had three symptoms which precluded both employment and effective socialization, including: frequent headaches, tinnitus, and hypersensitivity to light.   The Board finds that the January 2011 VA medical opinion weighs in favor of the Veteran's claim.  Specifically, the examiner noted that tinnitus was one of the Veteran's symptoms associated with his TBI.

Upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the competent and probative evidence weighs in favor of a finding that tinnitus is associated with the service-connected TBI disability.  Accordingly, service connection for tinnitus is granted.  

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that he developed a psychiatric disorder as a result of the head trauma sustained in service.  The Board notes that despite a proposed severance by the RO, service connection for TBI, rated as noncompensable, is currently in effect.  See December 2009 rating decision.

The Board finds that the Veteran has been diagnosed with cognitive disorder, MDD, chronic adjustment disorder, and alcohol and cannabis dependency.  See January 2011 and February 2013 VA examination reports.  

The Board further finds that the Veteran's current psychiatric disorders are secondary to the service-connected TBI disability.  The Veteran was afforded a VA Mental Disorders examination in January 2011.  The Veteran reported sustaining two head injuries in service which lead to erratic behavior and ultimately loss of rank and he was discharged as an E-1 due to erratic behavior.  The examiner stated that the Veteran's premature discharge from service, as well as his long history of problems over the past 25 to 30 years "all appears to stem directly from his history of severe head injury."  The examiner diagnosed the Veteran with cognitive disorder not otherwise specified "as a direct consequence of his head trauma."  He was also diagnosed with MDD secondary to head trauma and TBI.  The examiner further diagnosed alcohol and cannabis dependency, both of which were noted to be "secondary to traumatic brain injury."  

The Veteran was also afforded a VA Mental Disorders examination in February 2013 to assist in determining the nature and etiology of any acquired psychiatric disorders.  During the evaluation, the Veteran reported two separate events of head trauma.  In 1980, he said he was mugged and struck with a bat.  He said he was dizzy and lightheaded after, but never lost consciousness.  Three months later, he was aboard a ship during a damage control drill when another sailor fell in front of him and the Veteran struck his head on a hatch suffering a two-inch laceration.  The Veteran reported losing consciousness at that time for approximately 15 to 20 minutes.  The VA examiner diagnosed the Veteran with cognitive disorder, not otherwise specified, "secondary to head trauma," chronic adjustment disorder with anxious and depressed mood, and a history of alcohol and cannabis dependence.  The examiner then opined that the Veteran was being diagnosed with cognitive disorder which was "a result of the head injury he sustained in the military."  Further, the examiner noted that loss of consciousness was not documented in service treatment records, such that they did not state that he did or did not lose consciousness.  However, the Veteran reported loss of consciousness and symptoms reported by the Veteran were noted by the examiner to be "consistent with TBI."

The Board finds the January 2011 and February 2013 VA medical opinions to be highly probative as the examiners conducted an in-depth review of the claims file, considered the Veteran's lays statements regarding the in-service head injuries, and provided detailed rationales for all opinions rendered.  See Prejean, 13 Vet. App. at 448-9.  For these reasons, the Board finds that the preponderance of the evidence of record weighs in favor of a finding that the Veteran's psychiatric disorders (cognitive disorder not otherwise specified, and MDD) are a result of the service-connected TBI disability.  

Further, VA's General Counsel has interpreted that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 105(a) either for a primary drug abuse disability incurred during service or for any secondary disability that resulted from primary drug abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  However, service connection may be granted for an alcohol or drug abuse disability acquired secondary to or as a symptom of a service-connected disability. Such compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  See Allen, 237 F.3d at 1376.  

In this case, the Board finds that the Veteran's alcohol and cannabis dependency has been directly attributed to the Veteran's service-connected TBI disability.  See January 2011 VA examination report (examiner opined that alcohol and cannabis dependency were "secondary to traumatic brain injury.").  

Based on the evidence of record, both lay and medical, the Board finds that the evidence weighs in favor a finding of relationship between the Veteran's currently diagnosed psychiatric disorders and his service-connected TBI disability.  Accordingly, the Board finds that service connection for cognitive disorder, MDD, and alcohol and cannabis dependency as secondary to the service-connected TBI disability is warranted.


ORDER

The appeal for service connection for loss of smell is dismissed.

The appeal for service connection for kidney stones is dismissed.

The appeal for service connection for respiratory disorder, to include lung disorder and residuals of asbestos exposure, is dismissed.

The appeal for service connection for a heart disorder is dismissed.

Service connection for tinnitus as due to the service-connected TBI disability is granted. 

Service connection for an acquired psychiatric disorder, to include cognitive disorder, MDD, and alcohol and cannabis dependency, as secondary to the service-connected TBI disability is granted.  



REMAND

In light of the Board's grant of service connection for an acquired psychiatric disorder and tinnitus, the evaluation of the TBI may be effected and the issue of an initial compensable rating for residuals of a TBI must be readjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991);

Accordingly, the case is REMANDED for the following action:

After any necessary development, readjudicate the claim for an initial compensable evaluation for residuals of a TBI.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


